Citation Nr: 0636705	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  96-31 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied entitlement to service connection for 
PTSD. 


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If, however, VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements. 38 C.F.R. 
§ 3.304(f); See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 
10 Vet. App. 128 (1997).

Analysis

The veteran asserts that he currently suffers from PTSD, 
which he relates to non-combat stressors experienced during 
military service.  He contends that he was sent on a 
temporary assignment to retrieve human remains after a napalm 
accident in Vietnam.  He also reports witnessing an airplane 
crash during service that caused him to fear for his life and 
the lives of the crew-members aboard the aircraft.  Although 
the temporary assignment to Vietnam was not confirmed, in 
February 2005 the United States Armed Services Center for 
Research of Unit Records (USASCUR) verified that the airplane 
crash described by the veteran took place in September 1969.  

In support of his claim, the veteran submits his subjective 
complaints of depression, lack of motivation, and impaired 
concentration.  He also submits 1995 and 1996 documents 
signed by his psychiatrist which certify that the veteran is 
unable to maintain employment due to PTSD.  In addition, an 
August 1995 VA examination and December 1999 and April 2000 
opinion statements from a VA psychologist reflect a diagnosis 
of PTSD.  

During his service induction examination in February 1966, 
the veteran did not report depression, excessive worry, 
frequent or terrifying nightmares, or nervous trouble.  In 
November 1969 he requested that he be removed from sentry 
duty and stated that he was afraid of his weapon.  The 
examining physician noted that the veteran appeared rational 
and oriented, and concluded that there was no reason for him 
to be removed from duty. In April 1970, he sought treatment 
for personal problems.  His examining physician noted that 
the veteran was facing a court martial for sleeping on post, 
but concluded there was no overt psychiatric illness.  
Although the veteran complained of frequent problems sleeping 
on his May 1970 personal report of medical history; his 
separation examination reflected no diagnosis of PTSD or any 
other psychiatric condition.   

The veteran underwent a VA evaluation for PTSD in July 2005, 
with an addendum submitted in March 2006 to ensure his VA 
claims file was reviewed.  During the examination, he 
reported severe depression and feelings of hopelessness, 
helplessness, and worthlessness.  In addition, he reported 
insomnia, low self esteem, and impaired concentration.  The 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD.  The psychiatrist concluded that 
even if a diagnosis of PTSD were reached, the symptoms the 
veteran complained of were relatively mild and were not 
sufficient to disable the veteran to the point that they 
would interfere with his ability to function occupationally 
and emotionally.  Non-specified depression and attention 
deficit hyperactivity disorder were diagnosed as the cause of 
the veteran's symptoms.  After reviewing the veteran's claims 
file in March 2006, the VA examiner again did not find 
sufficient evidence to diagnose PTSD.  

The most probative evidence of record reveals that the 
veteran does not currently have PTSD.  First, the examiner 
concluded, after an examination and review of the veteran's 
medical records, that the veteran's symptoms do not meet the 
criteria for a diagnosis of PTSD.  In addition, the veteran's 
psychiatric treatment records reflect several different 
diagnoses, including PTSD, depression, and attention deficit 
hyperactivity disorder.  Further, the veteran's current VA 
medical records reflect ongoing treatment for depression 
rather than PTSD.  

Earlier records reflecting a diagnosis of PTSD do not base 
that diagnosis on the verified stressor (airplane crash).  
Rather, the August 1995 VA examination diagnosis is based on 
the veteran's purported 6-week tour in Vietnam during which 
he witnessed napalm attacks, and deaths and mutilation of 
fellow servicemen.  The Board rejects that stressor as not 
credible, and the veteran has not reiterated it.  The VA 
psychologist's diagnoses are similarly grounded.

The only evaluator specifically considering only the airplane 
crash declined to diagnose PTSD, and opined that most 
significant event leading to the current psychiatric status 
was the veteran's incarceration and loss of his job in the 
early 1990s.

Under these circumstances, the Board is persuaded that the 
veteran does not have PTSD.  Therefore, the preponderance of 
the evidence is against the claim, the "benefit of the doubt 
rule" does not apply, and the veteran's claim of service 
connection for PTSD must be denied.


Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated May 2003 by informing him 
of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Although notice was sent 
subsequent to the initial adjudication in March 1996, the 
notice was supplied prior to re-adjudication of the claim in 
June 2006.  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, and provided the 
veteran a VA psychiatric examination conducted on July 2005 
and an addendum to the examination in March 2006.  He has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
this claim. 

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


